The opinion of the court was delivered by
Nicholls, O. J.
The seizure made through garnishment process in the matter of the I X L Grocery Company, Limited, vs. B. Clarke, No. 931 of the docket of the City Court of Shreveport, La., of the wages of said Clarke, who was the locomotive passenger engineer in the .employ of the Shreveport and Eed Eiver Yalley Eailroad Company, has been this day by judgment of this court decreed legal.
That seizure was the basis of the conviction and sentence of the applicants herein by C. D. Hicks, city judge, which judgment and sentence were on appeal to the First Judicial District Court for the Parish of Caddo on May 3rd, 1902.
The seizure having been legal, relators committed no crime; their conviction was null and void and of no effect, and said conviction is hereby so decreed and adjudged. The writ of prohibition herein applied for is hereby granted as prayed for and the writ ordered to issue.